Citation Nr: 1013469	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-17 096	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than November 2, 
2000, for the grant of service connection for residuals of a 
shell fragment wound (SFW) to the left leg.

2.  Entitlement to an effective date earlier than April 10, 
1998, for a 10 percent rating for residuals of a SFW to the 
right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 
1967 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2007, the Veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge of the Board, 
commonly referred to as a Travel Board hearing.

In March 2008, the Board remanded the Veteran's claims to RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.


FINDINGS OF FACT

1.  The grant of service connection for the residuals of the 
SFW to the left leg is effective November 2, 2000, the date 
of receipt of the successful petition to reopen this claim; 
and there is no clear and unmistakable error (CUE) in prior 
September 1994 or March 1999 rating decisions to vitiate 
their finality.

2.  The assignment of the 10 percent rating for the residuals 
of the SFW to the right hip is effective April 10, 1998, the 
date of receipt of a claim for a total disability rating 
based on individual unemployability (TDIU), which is a type 
of claim for increased compensation.




CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than November 2, 2000, for the grant of service connection 
for the residuals of the SFW to the left leg.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 
3.400 (2009).

2.  The criteria also are not met for an effective date 
earlier than April 10, 1998, for the assignment of the 10 
percent rating for the residuals of the SFW to the right hip.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 
3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duties to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
effective dates assigned following the grant of service 
connection for the residuals of a SFW to his left leg and the 
grant of an increased rating for the residuals of a SFW to 
his right hip.  In cases, as here, where the claim arose in 
another context - namely, the Veteran trying to establish 
his underlying entitlement to service connection, and this 
claim since has been granted, the claim as it arose in that 
initial context has been substantiated.  So additional VCAA 
notice is not required because the intended purpose of the 
notice has been served.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); and Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  



VA's General Counsel similarly held that no additional VCAA 
notice is required in this circumstance, for a downstream 
issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  
The Board is bound by the General Counsel's opinion, as the 
Chief Legal Officer of the Department.  38 U.S.C.A. § 
7104(c).  Instead of issuing an additional VCAA notice letter 
in this situation concerning the downstream earlier-
effective-date claims, the provisions of 38 U.S.C.A. § 
7105(d) require VA to issue a statement of the case (SOC) if 
the disagreement is not resolved.  And since the RO issued a 
SOC in May 2006 and a Supplemental SOC in November 2009 
addressing the downstream effective-date claims, which 
included citation to the applicable statutes and regulations 
and a discussion of the reasons and bases for not assigning 
an effective date earlier than November 2, 2000, for the 
grant of service connection and April 10, 1998, for the 
increased rating, no further notice is required.  See also 
Goodwin v. Peake, 22 Vet. App. 128 (2008) and 
Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development 
of the downstream effective-date claims has been 
accomplished, and therefore appellate review of these claims 
may proceed without prejudicing the Veteran.  Moreover, as 
will be explained, resolution of these claims ultimately 
turns on when he filed these claims, so an examination and 
opinion (even one in retrospect) are not needed to fairly 
decide these claims.  38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 
C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 
Vet. App. 80, 85 (2008).  Accordingly, the Board finds that 
no further notice or assistance is needed to meet the 
requirements of the VCAA.

II.  Timeline of the Veteran's Claims

The Veteran sustained multiple SFWs during his military 
service.  Following service, he filed claims for service 
connection for SFWs to his right hip and right wrist, which 
were granted.  He later filed claims for service connection 
for SFWs to his back and lower extremities, which were made 
into separate claims for his right lower extremity, left 
calf, and left hip.  These claims were initially denied.  The 
claims concerning his back and left calf were eventually 
granted.

During the period when had both service-connected 
disabilities and claims for SFWs that were still being 
denied, there was confusion over which disabilities were 
being filed for and/or which claims were being appealed.  In 
some of the filings the captions (new claim, claim to reopen, 
notice of disagreement, etc.) do not match the posture of the 
case or the substance of the filings.  In an effort to 
clarify the record, the Board will include a timeline of the 
Board's interpretation of these events and filings.

August 1969-  	Rating Decision issued granting service 
connection for the residuals of a SFW to the 
right hip and assigning a 0 percent rating.

July 1993-	 	Veteran filed a new claim for service 
connection for the 
        residuals of a SFW to his lower extremities.
He also filed claim for an increased rating 
for the residuals of the SFW to his right hip. 

September 1994-	Rating Decision issued denying service 
connection for the residuals of the SFW of the 
lower extremities.
	Rating Decision also issued denying a 
compensable rating for the residuals of the 
SFW to the right hip.

January 1997- 	Veteran filed another claim for an increased 
rating for the residuals of the SFW to his 
right hip.

March 1998-	Rating decision issued denying a compensable 
rating for the residuals of the SFW to his 
right hip.

March 1998-		Veteran submitted a letter captioned 
Notice of Disagreement.
However, this letter does not address any 
issue in that immediately preceding March 1998 
rating decision, but instead addresses the 
claim for service connection for the residuals 
of SFWs to the left calf and left hip.  So 
this letter was a petition to reopen the 
previously denied claim for service connection 
for the residuals of the SFW to the left lower 
extremity.

April 1998-		Veteran filed a claim for total 
disability based on individual 
unemployability (TDIU).  Filing for TDIU 
triggers review of all currently assigned 
ratings, including the rating for the 
residuals of the SFW to his right hip. 

March 1999-		Rating decision issued denying the 
petition to reopen the claim 
for service connection for the residuals of 
the SFW to the left lower extremity.
			Rating decision issued granting a 10 percent 
rating for the 
        residuals of SFW to the right hip, effective 
December 23, 1998.

August 1999-		Rating decision issued denying the 
petition to reopen the claim 
for service connection for the residuals of 
the SFW of the left lower extremity (separated 
into left hip and left calf).

November 2000- 	Veteran filed petition to reopen claim for 
service connection.  This letter does not 
specify which claim he is seeking to reopen.

August 2001-		Rating Decision issued denying the 
petition to reopen the claim 
        for service connection for the residuals of 
SFW to the left hip 
        Rating Decision issued denying the petition to 
reopen the claim 
for service connection for the residuals of 
SFW to the left calf.

January 2002-	Veteran filed claim for earlier effective date 
for assignment of 
        10 percent rating for the residuals of the SFW 
to the right hip.



April 2002-		Letter from Veteran requesting to reopen 
claim with 
        information attached referencing left calf 
muscle.  As this is 
        within one-year of August 2001 Rating 
Decision, it should be 
treated as Notice of Disagreement as to that 
rating decision rather than as a new request 
to reopen the previously denied claim.

August 2002-		Rating Decision issued denying the 
petition to reopen a claim 
        for service connection for the residuals of 
SFW to the left hip 
        Rating Decision issued denying the petition to 
reopen a claim 
for service connection for the residuals of 
SFW to the left calf.

October 2002-	Veteran submitted a letter indicating 
disagreement with August 2002 rating decision.  
This issue should have been on appeal from 
April 2002 letter.

August 2003-		Statement of the Case issued as to denial 
of petition to reopen a 
claim for service connection for the residuals 
of SFW to the left hip. 
        Statement of the Case issued as to denial of 
petition to reopen a 
claim for service connection for the residuals 
of SFW to the left calf.

September 2003-	Veteran filed VA Form 9, Substantive Appeal, 
as to the denial of petition to reopen his 
claim for service connection for the residuals 
of the SFW to his left hip.
Veteran also filed a VA Form 9, Substantive 
Appeal, in response to the denial of petition 
to reopen the claim for service connection for 
the residuals of the SFW to the left calf.

January 2004-	Veteran filed a new claim of Clear and 
Unmistakable Error 				(CUE) in March 1999 Rating 
Decision as to denial of service				connection 
for the residuals of the SFW to the lumbar spine. 
Veteran filed a new claim of CUE in March 1999 
Rating Decision as to the denial of the 
petition to reopen his claim for service 
connection for the residuals of the SFW to his 
left lower extremity.

January 2005-	Rating Decision issued granting service 
connection for the residuals of SFW with left 
calf atrophy and assigned a rating of 40 
percent effective November 2, 2000, but 
denying CUE in March 1999 rating decision as 
to this issue.
Rating Decision issued granting service 
connection for the residuals of SFW to the 
lumbar spine effective December 23, 1998, due 
to a finding of CUE in March 1999 Rating 
Decision
Rating Decision issued granting earlier 
effective date of April 10, 1998, for the 
assignment of a 10 percent rating the 
residuals of SFW to the right hip due to CUE 
in March 1999 Rating Decision.

October 2005-	Veteran filed a Notice of Disagreement as to 
assigned effective date for grant of service 
connection for the residuals of SFW with left 
calf atrophy.

May 2006-		Statement of the Case issued as to earlier 
effective date for 
grant of service connection for the residuals 
of SFW with left calf atrophy.
Statement of the Case issued as to earlier 
effective date for increased rating for the 
residuals of SFW to right hip.  (No Notice of 
Disagreement was filed for this claim.) 

May 2006		Veteran filed a VAF9 Substantive Appeal as to 
earlier effective 
        date for grant of service connection for the 
residuals of SFW 
        with left calf atrophy.
			Veteran filed VAF9 Substantive Appeal as to 
earlier effective 
        date for increased rating for the residuals of 
SFW to right hip.

III.  Earlier Effective Date for the Grant of Service 
Connection

The Veteran is seeking an effective date earlier than 
November 2, 2000, for the grant of service connection for the 
residuals of the SFWs to his left leg/calf.  
His representative has proposed that the effective date 
should be July 14, 1993, the date the Veteran filed his 
initial claim for service connection.  That initial claim was 
denied in a September 1994 rating decision.  The Veteran 
filed a petition to reopen the previously denied claim in 
March 1998, which was denied in a March 1999 rating decision.  
The currently assigned effective date, November 2, 2000, is 
based on the filing date of his most recent petition to 
reopen this previously denied claim.

If the Veteran filed a claim for service connection for the 
disability at issue within one year of his separation from 
service, and the claim is granted, then he is entitled to an 
effective date retroactive to the day following his discharge 
from service.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

Here, though, this clearly is not the case.  The Veteran, who 
served on active duty in the military from June 1967 to March 
1969, did not file a claim for service connection for the 
SFWs to his left calf within one year of his discharge from 
service.  So according to 38 U.S.C.A. § 5110(b)(1) and 38 
C.F.R. § 3.400(b)(2)(i), the absolute earliest effective date 
that he may receive is the date that he eventually filed a 
claim - which was in July 1993.

But the governing statute and regulation also indicate that 
if, as here, a claim (once filed) is denied and not timely 
appealed, then the earliest possible effective date the 
Veteran can receive is when he files a petition to reopen the 
claim on the basis of new and material evidence.  The proper 
effective date for new and material evidence other than 
service treatment records received after a final disallowance 
is the date of receipt of the claim to reopen or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).



Further concerning this, the Court has held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened.  The Court held that the 
term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  The statutory framework simply does 
not allow for the Board to reach back to the date of the 
original claim as a possible effective date for an award of 
service-connected benefits that is predicated upon a reopened 
claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002); 
see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) 
(holding that the plain meaning of § 5110 to be that "the 
phrase 'application therefor' means the application which 
resulted in the award of disability compensation that it to 
be assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection 
award based upon the reopened claim as the date on which the 
Veteran "first sought to reopen his claim").

And, here, although the Veteran filed his initial claim 
concerning the SFW to his left calf in July 1993, the RO 
denied that initial claim in September 1994, and he did not 
appeal that decision, so it is final and binding on him based 
on the evidence then of record - in the absence of some 
exception to finality, for example, by successfully 
collaterally attacking that decision by showing it involved 
clear and unmistakable error (CUE).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.105(a), 20.200, 20.302, 20.1103.  See also 
Flash v. Brown, 8 Vet. App. 332, 340 (1995).  See also 38 
U.S.C.A. § 7103; 38 C.F.R. § 3.104(a).  

In order to successfully prove CUE, the Veteran must plead 
with specificity.  General allegations of error, such as in 
failing to properly weigh the evidence or mere disagreement 
with how the RO weighed the evidence, or even failure in the 
duty to assist, are insufficient.  Moreover, the error must 
be undebatable and of the sort that, had it not been made, 
would have manifestly changed the outcome of the 


decision.  Also, only the evidence and law existing at the 
time of the decision in question is to be considered in 
making this determination of whether there was CUE.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992); Eddy v. Brown, 
9 Vet. App. 52, 54 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-
44 (1993); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).

But the Veteran has not proven CUE in that initial September 
1994 rating decision.  The crux of his argument is that the 
wasting of his left calf muscle was demonstrated as far back 
as the August 1993 VA examination and that that symptom, 
alone, should establish the viability of his claim.  The main 
problem with this argument is that his left calf condition 
was ultimately service connected as secondary to the DJD in 
his lumbar spine.  This DJD was service connected as a 
residual of a SFW to his low back.  This makes the left calf 
condition service connected as the proximal result of a 
secondarily service-connected condition, DJD.  38 C.F.R. 
§ 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  So in order to make the leap in logic that he asks 
the Board to make, the Board would have to interpret his 
original claim - simply stated as shrapnel wounds to both 
legs, to actually be a claim for double-secondary service 
connection based on a theory that the SFW to his back, not 
only had caused the DJD in his back, but also in turn the 
wasting of his left calf muscle.  This inductive leap is far 
beyond the scope of VA's duty to develop his claim and what 
could reasonably have been expected.  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).  And although this theory was ultimately borne 
out by the medical evidence, it was never proposed by the 
Veteran or his representative.

During that August 1993 VA examination, the examiner observed 
no shrapnel scars on the Veteran's left leg and no retained 
metal fragments were found on X-ray of this extremity.  The 
examination did not determine the cause of the Veteran's 
left calf wasting, but was not intended to.  So there was no 
way to connect the wasting of his left calf muscle directly 
or secondarily to his military service, including to the SFWs 
he had sustained.

A later December 1998 VA examination attributed the Veteran's 
left calf muscle wasting to lumbar radiculopathy.  The MRI 
report showed spondylosis at the L5-S1 vertebrae likely 
related to degenerative changes.  The examiner indicated 
lumbosacral spine, status post strain with limited motion.  
Although X-rays detected metal fragments in the Veteran's 
lumbar spine, the examiner did not attribute these fragments 
as the cause of the degenerative changes to the spine or of 
the left calf wasting.  At this point, there was still 
insufficient evidence to link the Veteran's left calf muscle 
wasting to his military service.

It was not until a subsequent March 2004 VA examination that 
there was medical evidence that the shrapnel injury to the 
Veteran's lumbar spine may have contributed to the DJD in his 
low back.  The examiner's medical opinion concerning this 
states "my impression is that the DJD in this patient's 
spine is multifactorial somewhat caused by the shrapnel 
injury he sustained and also from the gradual aging process, 
wear and tear and his being overweight."  

So based on this medical evidence, there clearly was no way 
for VA to establish back in September 1994 that the wasting 
of the Veteran's left calf muscle was secondary to the DJD in 
his lumbar spine, which was in turn secondary to the shrapnel 
injuries to his low back that he had sustained in service.  
He had not filed a claim for a low back disorder at that time 
and did not report back pain at his August 1993 VA 
examination.  In fact, he never filed a claim for service 
connection for a low back disability at all.  When he 
reported an injury to his back in service during his December 
1998 VA examination, the examiner ordered X-rays and MRIs of 
the Veteran's spine, which was beyond the initial intended 
scope of that examination since it was, instead, to determine 
whether the Veteran was unemployable at that time due to his 
already service-connected disabilities.  The RO adjudicated 
the issue of his entitlement to service connection for a low 
back disability based on the findings of that examination.



In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 198-199 (1992).  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant or his duly authorized representative, may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Under some circumstances, like those at hand, the report of a 
VA examination will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1).

Thus, as the RO's decision based on the available medical 
evidence is reasonable, the Board finds no CUE in the 
September 1994 rating decision.  In the absence of a 
successful collateral attack of that earlier September 1994 
RO decision on the basis of CUE, there are no grounds for a 
free-standing earlier effective date claim concerning matters 
addressed in that earlier, final and binding, rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

After the RO's September 1994 denial of the Veteran's claim 
for service connection for the residuals of SFW to his left 
lower extremity, it was not until March 1998 when he filed a 
petition to reopen this previously denied, unappealed claim.  
That is to say, during the intervening period between the 
initial denial of his claim in September 1994 and receipt of 
his first petition to reopen this claim in March 1998, there 
was no formal or informal claim for VA compensation benefits 
for the residuals of the SFW to his left lower extremity.

The Veteran also has alleged CUE in the March 1999 Rating 
Decision.  He alleges that the wasting of his left calf 
muscle was again noted in the report of his December 1998 VA 
examination.  After review of X-rays, MRIs, and an EMG, 
the examiner determined the left calf atrophy was due to 
effacement of the S1 nerve root in the lumbar spine.  
However, the examiner did not comment on whether the 
degenerative changes in the spine were related to service.  
Additionally, there was no evidence that the metallic 
fragments found on the X-ray were the cause of either the 
nerve damage or degenerative changes in the spine to link the 
Veteran's calf wasting to his military service.

As the March 1999 Rating Decision decided the Veteran's 
petition to reopen a previously denied claim, the Veteran 
needed to submit new and material evidence to prevail on that 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Although 
the December 1998 VA examination gave one more piece of the 
puzzle, it still did not provide a nexus between the 
Veteran's left calf symptoms and his military service, 
including by way of a service-connected disability.  Hence, 
as this evidence would not raise a reasonable possibility of 
substantiating the claim, it was not material and therefore 
insufficient to reopen the previously denied claim.  38 
C.F.R. § 3.156(a).

After the RO's March 1999 denial of the Veteran's petition to 
reopen the claim for service connection for the residuals of 
the SFW to his left lower extremity, it was not until 
November 2000 when he filed another petition to reopen this 
claim.  During this intervening period, there was no formal 
or informal claim for VA compensation benefits for the 
residuals of the SFW to his left lower extremity.

Following receipt of the Veteran's November 2000 petition to 
reopen this claim, service connection was eventually 
established - and a 40 percent rating assigned, for the 
residuals of the SFW to his left calf.  But there was no CUE 
in either of the prior September 1994 or March 1999 Rating 
Decisions.  So absent a successful collateral attack of those 
earlier September 1994 and March 1999 rating decisions on the 
basis of CUE, there are no grounds for a free-standing 
earlier effective date claim concerning matters addressed in 
those earlier, final and binding, rating decisions.  See Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).

IV.  Earlier effective Date for the Increased Rating

The Veteran also is seeking an earlier effective date for the 
assignment of the higher 10 percent rating for the residuals 
of the SFW to his right hip.  This award was established in 
the March 1999 rating decision as effective December 23, 
1998, the date of the VA examination that found an increase 
in his associated symptoms.  A January 2005 rating decision 
found CUE in that March 1999 rating decision and moved the 
effective date back to the date the Veteran filed his claim 
for a TDIU, April 10, 1998, because a claim for a TDIU is a 
type of increased-rating claim.  The Veteran wants an even 
earlier effective date of one year prior to the filing of 
that TDIU claim or alternatively January 1997, the date of a 
previous filing for increase.

Pertinent regulatory criteria for the effective date of an 
award for an increase in disability compensation are found in 
38 U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. §§ 
3.400(o)(1), 3.400(o)(2) (2008).  However, 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating.  Otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) (2008) applies.  See Harper v. Brown, 
10 Vet App 125, 126 (1997).  Thus, three possible dates may 
be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).

Determining the appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2) (2008).

In this case, the Veteran last filed a claim for increase in 
January 1997.  That claim was denied in March 1998 and he did 
not appeal.  Although he submitted a statement captioned 
Notice of Disagreement in March 1998, this statement did not 
evidence a disagreement with any of the issues addressed in 
that March 1998 rating decision but, instead, questioned why 
his previously denied claims for left calf and left hip 
disabilities had not been addressed in the decision.  So the 
Board cannot consider that statement as a valid NOD regarding 
the claim concerning the rating for his right hip disability.  
38 C.F.R. § 20.201; Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).  It therefore follows that, because he did not 
appeal the denial of a compensable rating for the residuals 
of the SFW to his right hip within one year of that March 
1998 rating decision, that decision became final and binding 
on him.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

Moreover, while the filing of a TDIU claim obligates VA to 
review the ratings assigned for service-connected 
disabilities, as these ratings in turn bear on whether the 
Veteran is capable of obtaining and maintaining substantially 
gainful employment, a rating decision had been issued on the 
claim for an increased rating only one month prior to the 
filing of the TDIU claim.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  



Any communication or action indicating an intent to apply for 
one or more VA benefits may be considered an informal claim.  
38 C.F.R. § 3.155.  An informal claim must identify the 
benefit sought.  An "application" is considered synonymous 
with claim and defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).  

Here, though, as the Veteran did not file a timely appeal of 
the March 1998 rating decision or evidence entitlement to the 
higher 10 percent rating for his right hip disability during 
the one-year immediately preceding his TDIU claim, 
the earliest effective date he may receive is the date of 
receipt of that TDIU claim since it was not shown that he was 
entitled to this higher rating until his subsequent December 
1998 VA examination 38 C.F.R. § 3.400(o)(1) and (o)(2).


ORDER

The claim for an effective date earlier than November 2, 2000 
for the grant of service connection for the residuals of the 
SFW to the left calf is denied.

The claim for an effective date earlier than April 10, 1998 
for the assignment of the 10 percent rating for the residuals 
of the SFW to the right hip also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


